629 N.E.2d 1236 (1994)
Robert W. WHITACRE, Appellant (Plaintiff below),
v.
STATE of Indiana and the Indiana Department of Natural Resources, Appellees (Defendants below).
No. 15S05-9403-CV-217.
Supreme Court of Indiana.
March 7, 1994.
Douglas R. Denmure, Aurora, for appellant.
Pamela Carter, Atty. Gen., Myra P. Spicker, Deputy Atty. Gen., Mary Ann Habeeb, Deputy Atty. Gen., for appellees.
SULLIVAN, Justice.
Robert W. Whitacre (Appellant-Plaintiff Below) petitioned the trial court for a declaratory judgment that the Indiana Historic Preservation and Archaeology Act, Ind. Code Ann. §§ 14-3-3.4-1 through 14-3-3.4-20 (West Supp. 1993) did not apply to privately-owned property. The trial court ruled against Whitacre and in favor of the State of Indiana and the Indiana Department of Natural Resources (Appellees-Defendants Below). The Court of Appeals affirmed. Whitacre v. State (1993), Ind. App. 619 N.E.2d 605.
On transfer, Whitacre argues that the Act does not give the Department of Natural Resources statutory authority over privately-owned property. That argument was rejected in Department of Natural Resources v. Indiana Coal Council (1989), Ind., 542 N.E.2d 1000, 1005, cert. denied, 493 U.S. 1078, 110 S. Ct. 1130, 107 L. Ed. 2d 1036 (1990).[1]
We agree with the well-reasoned opinion of Judge Barteau for the Court of Appeals that affirmed the trial court, and held that the Act applied to privately-owned land. We only add the observation, made by the Attorney *1237 General for the Department of Natural Resources in its brief, that the statute works for the benefit of people like Whitacre interested in archaeology by preserving for their study Indiana's archaeological treasures.
Accordingly, pursuant to Indiana Appellate Rule 11(B)(3), we grant transfer and adopt the opinion of the Court of Appeals.
SHEPARD, C.J., and DeBRULER and GIVAN, JJ., concur.
DICKSON, J. dissents without separate opinion.
NOTES
[1]  Whitacre also appears to assert that requiring a plan before the ground may be disturbed, Ind. Code § 14-3-3.4-15, is an unconstitutional taking. Whitacre has waived this argument. Ind. App. Rule 8.3(A)(7); City of Whiting v. City of East Chicago (1977), 266 Ind. 12, 19, 359 N.E.2d 536, 540.